Citation Nr: 1033419	
Decision Date: 09/03/10    Archive Date: 09/13/10

DOCKET NO.  09-01 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a heart disorder, 
including secondary to service-connected neurocirculatory 
asthenia, with heart enlargement.

2.  Entitlement to service connection for hypertension, including 
secondary to service-connected neurocirculatory asthenia, with 
heart enlargement.

3.  Entitlement to service connection for sleep apnea, including 
secondary to service-connected neurocirculatory asthenia, with 
heart enlargement.

4.  Entitlement to service connection for hyperlipidemia, 
including secondary to service-connected neurocirculatory 
asthenia, with heart enlargement.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from May 1944 to June 1946.  
This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a November 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan

In July 2009, the Board remanded this matter for additional 
development, including requesting that the Veteran identify 
additional medical treatment evidence and scheduling him for the 
appropriate VA examinations to obtain medical opinions concerning 
the etiology of the disorders on appeal.  In August 2009, the RO 
sent correspondence to the Veteran requesting information 
concerning all medical treatment providers he has seen.  
Thereafter, the RO obtained the requested VA medical opinions in 
November 2009 and February 2010.  Accordingly, the directives of 
the Board's July 2009 remand have been accomplished.  See Stegall 
v. West, 11 Vet. App. 268 (1998).

The appeal has been advanced on the Board's docket.  38 C.F.R. 
§ 20.900(c) (2009); 38 U.S.C.A. § 7107(a)(2) (West 2002).




FINDINGS OF FACT

1.  The evidence of record does not show a current heart 
disorder, diagnosed as coronary artery disease, status post 
bypass surgery, and aortic stenosis/insufficiency, status post 
aortic valve replacement, due to the Veteran's military service, 
or caused or aggravated by his service-connected neurocirculatory 
asthenia, with heart enlargement.

2.  The evidence of record does not show current hypertension, 
due to the Veteran's military service, or caused or aggravated by 
his service-connected neurocirculatory asthenia, with heart 
enlargement.

3.  The evidence of record does not show current sleep apnea, due 
to the Veteran's military service, or caused or aggravated by his 
service-connected neurocirculatory asthenia, with heart 
enlargement.

4.  The evidence of record does not show current hyperlipidemia, 
due to the Veteran's military service, or caused or aggravated by 
his service-connected neurocirculatory asthenia, with heart 
enlargement.


CONCLUSIONS OF LAW

1.  A heart disorder, to include coronary artery disease, status 
post bypass surgery, and aortic stenosis/insufficiency, status 
post aortic valve replacement, was not incurred in or aggravated 
by active military service, may not be presumed to have been 
incurred in service, and is not proximately due to or the result 
of a service-connected disability.  38 U.S.C.A. §§ 1110, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2009).

2.  Hypertension was not incurred in or aggravated by active 
military service, may not be presumed to have been incurred in 
service, and is not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2009).

3.  Sleep apnea was not incurred in or aggravated by active 
military service, and is not proximately due to or the result of 
a service-connected disability.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2009).

4.  Hyperlipidemia was not incurred in or aggravated by active 
military service, and is not proximately due to or the result of 
a service-connected disability.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all 
statutory and regulatory notice and duty to assist provisions.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements 
of a service-connection claim, including: (1) Veteran status; (2) 
existence of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must 
include information that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id. at 486.  

In the present case, the RO's August 2007 letter advised the 
Veteran of the foregoing elements of the notice requirements.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see 
also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  With respect 
to the Dingess requirements, the August 2007 letter provided the 
Veteran with notice of what type of information and evidence was 
needed to establish a disability rating, as well as notice of the 
type of evidence necessary to establish an effective date.  
Accordingly, the RO effectively satisfied the notice requirements 
with respect to the issues on appeal.  

The duty to assist the Veteran has also been satisfied in this 
case.  The RO has obtained the Veteran's service treatment 
records, and his identified VA and private medical treatment 
records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO has 
also obtained a VA medical examination and opinion concerning the 
existence and etiology of the Veteran's current heart disorder, 
hypertension, sleep apnea and hyperlipidemia.  To that end, when 
VA undertakes to provide a VA examination or obtain a VA opinion, 
it must ensure that the examination or opinion is adequate.  Barr 
v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, the VA 
examiner, who conducted the November 2009 examination and drafted 
both of the February 2010 addendums to that examination, had 
reviewed the Veteran's claims folder, including the Veteran's 
inservice and post service treatment records.  In addition, the 
VA examiner performed a physical examination of the Veteran, 
which included obtaining a history of this disorder directly from 
the Veteran.  Based upon this review and examination, the VA 
examiner provided opinions as to the relationship between the 
Veteran's current disorders his military service and his service-
connected neurocirculatory, asthenia, and provided a supporting 
basis for the opinions given.  Accordingly, the Board finds that 
VA's duty to assist with respect to obtaining a VA examination or 
opinion concerning the issues on appeal has been met.  38 C.F.R. 
§ 3.159(c)(4).  

Finally, there is no sign in the record that additional evidence 
relevant to the issues being decided herein is available and not 
part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The duty to assist has been fulfilled.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); 
see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Although the Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in detail, 
all of the evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(finding that the Board must review the entire record, but does 
not have to discuss each piece of evidence).  The analysis herein 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §1110; 38 C.F.R. § 3.303(a).  Service 
connection for certain chronic diseases, including 
cardiovascular-renal disease, arteriosclerosis, organic heart 
disease, and hypertension, will be presumed if they are manifest 
to a compensable degree within the year after active service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).  

Pursuant to 38 C.F.R. § 3.303(b), VA may award service connection 
where a claimant can demonstrate "(1) that a condition was 
'noted' during service; (2) evidence of post service continuity 
of the same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post service symptomatology."  Barr v. 
Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant may rely on 
lay evidence "to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional."  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (footnote 
omitted).  The U.S. Court of Appeals for the Federal Circuit 
(Federal Circuit) has also held that "the Board cannot determine 
that lay evidence lacks credibility merely because it is 
unaccompanied by contemporaneous medical evidence."  Buchanan v. 
Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).

Under section 3.310(a) of VA regulations, service connection may 
be established on a secondary basis for a disability which is 
proximately due to or the result of service-connected disease or 
injury.  38 C.F.R. § 3.310(a).  Establishing service connection 
on a secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) proximately caused by or (b) 
proximately aggravated by a service-connected disability.  Allen 
v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a 
service-connected disability aggravates a nonservice-connected 
condition, a Veteran may be compensated for the degree of 
disability (but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Id. at 448.  
Temporary or intermittent flare-ups of symptoms of a condition, 
alone, do not constitute sufficient evidence aggravation unless 
the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 
3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).

The Veteran is seeking service connection for a heart disorder, 
hypertension, sleep apnea, and hyperlipidemia.  He contends that 
these disorders are related to his military service, or, in the 
alternative, are secondary to his service-connected 
neurocirculatory asthenia, with heart enlargement.

The Veteran served on active duty in the Navy from May 1944 to 
June 1946.  A June 3, 1946 treatment report noted that a cardiac 
abnormality was present.  The report listed the Veteran's blood 
pressure as 138/80.  Physical examination of the heart revealed 
the rhythm to be regular, with no murmurs detected.  His heart 
sounds were strong, and of equal intensity, and no other 
abnormalities were detected.  X-ray examination of the chest 
revealed a normal cardiovascular silhouette.  An 
electroencephalogram was conducted and revealed a slight sinus 
arrhythmia, and the report noted a conclusion of right axis 
deviation and P waves in the upper limits of normal in height.  
The report noted that these findings were compatible with, but 
not diagnostic, of mitral stenosis and sinus tachycardia.  The 
report concluded with a diagnosis undetermined (mitral stenosis).  
A June 10, 1946 treatment report listed the Veteran's blood 
pressure as 134/84.  Physical examination of the heart revealed a 
normal rate and rhythm, with no murmurs, and the heart was not 
enlarged to percussion.  A June 19, 1946 treatment report noted 
that a stethogram was normal, and that physical examination was 
essentially normal, with no cardiac disorders noted.  The report 
indicated that the diagnosis was being changed from "D.U. MITRAL 
STENOSIS" to no disease.  The Veteran's separation examination, 
dated June 26, 1946, listed his blood pressure as 136/84.  
Physical examination revealed his heart, cardiovascular, and 
respiratory systems were normal.

An October 1946 treatment letter was submitted from M.Z., M.D.  
Dr. Z indicated that examination of the Veteran's heart was 
suggestive of mitral lesion and that an electrocardiogram was 
recommended.   

In December 1946, a VA examination of the heart was conducted.  
The report of this examination noted the Veteran's inservice 
complaints of fleeting, migratory left chest pain of three months 
duration.  Physical examination of the heart revealed no abnormal 
precordial activity or bulging.  The report concluded with 
diagnosis of sinus tachycardia, mild.  It also indicated that the 
etiology of this disorder was "Effart syndrome (neurocirculatory 
asthenia)."

A February 1947 rating decision granted service connection at a 
10 percent initial rating for neurocirculatory asthenia, with 
fair exercise tolerance.  

A July 1952 VA physical examination noted the Veteran's 
complaints of pain in his chest, headaches, and tired feet.  
Physical examination revealed his cardiovascular system to be 
normal, and his blood pressure was 138/72.  The report concluded 
with a diagnosis of psychoneurosis, anxiety, conversion (pains 
head, back, knee), somatization (chronic fatigue) reactions, mild 
to moderately severe.  

A July 1961 VA physical examination noted the Veteran's 
complaints of chest pains and becoming easily tired.  The report 
noted that the Veteran was working for contractor doing carpentry 
work.  A neurological examination was essentially normal.  The 
report concluded with a diagnosis of psychoneurotic reaction, 
anxiety reaction with a history of somatization in terms of 
headaches, chest pains, and easy fatigability, mild to moderate 
in severity.

A May 1980 statement from V.G., D.O. provided a diagnosis of 
hypertension.  

An August 1980 VA physical examination noted the Veteran's 
complaints of dizziness, and his history of hypertension for the 
past 30 years.  The report listed blood pressure readings of 
150/90, 155/88 and 145/88.  X-ray examination of the chest was 
negative.  An electrocardiographic examination revealed sinus 
rhythm, otherwise within normal limits.  A psychiatric 
examination revealed a diagnosis of anxiety neurosis, mild 
degree.  A neurological examination was within normal limits.  
The examiner also stated that hypertension and heart disease were 
not found.  

An April 1992 VA treatment report noted that the Veteran had 
severe hypertension.  An October 1992 VA treatment report noted 
impressions of hypertensive heart disease, aortic sclerosis, 
mitral regurgitation, and atypical chest pain.  A November 1992 
cardiac ultrasound revealed mild left ventricular hypertrophy, 
with normal left ventricular cavity size and systolic function, 
focal thickening of the aortic valve cusps, mild mitral annular 
calcification, and mild left atrial enlargement.  A December 1992 
VA cardiac exercise test revealed conclusions of a negative 
exercise test, no exercise induced chest pain, positive for 
exercise induced arrhythmias, and mild hypertensive response to 
exercise.

A January 1995 rating decision granted an increased evaluation of 
30 percent for the Veteran's heart disorder, which it now 
recharacterized as neurocirculatory asthenia, with heart 
enlargement.   

In March 2007, the Veteran was hospitalized for severe occlusive 
coronary artery disease, aortic stenosis, aortic insufficiency, 
and history of atrial fibrillation.  The private hospitalization 
report noted secondary diagnoses of post operative hypozia, 
hypertension, hyperlipidemia, heparin allergy, and sleep apnea.  
As for the Veteran's medical history, the report indicated that 
the Veteran had a recent history of accelerating heart failure 
associated with atrial fibrillation exacerbation.  A cardiac 
workup revealed multi-vessel disease and aortic 
stenosis/insufficiency, ejection fraction, and a preserved LV 
function.  The Veteran subsequently underwent an aortic valve 
replacement, left atrial maze procedure employing saline 
radiofrequency device, coronary artery bypass graft times two, 
and left atrial appendage excision.   

A July 2007 private treatment record listed the Veteran's active 
problems, including hypertension, native vessel coronary artery 
disease, atrial fibrillation, abdominal aortic aneurysm, sleep 
apnea, and coronary artery bypass surgery.  

In September 2007, a VA examination of the heart was conducted.  
The VA examiner noted that the Veteran's claims folder had been 
reviewed.  The report included a detailed medical history of the 
Veteran.  Following a physical examination, the diagnoses were 
status-post aortic valve replacement in April 2007 for aortic 
valve stenosis; status-post coronary artery bypass surgery in 
April 2007; heparin-induced thrombocytopenia during 
hospitalization and surgery in April 2007; hyperlipidemia, on 
treatment; hypertension, well controlled, on treatment; and sleep 
apnea, by history, on continuous positive airway pressure (CPAP).  
The VA examiner then provided a medical opinion that these 
disorders were not caused or aggravated by the Veteran's 
"service-connected mitral stenosis."  

A December 2008 private hospitalization record provided discharge 
diagnoses of symptomatic bradycardia; atrial fibrillation; 
hypertension; congestive heart failure; and coronary artery 
disease.  A December 2008 private consultation report noted that 
the Veteran had recurrent hyponatremia of unclear etiology, 
possibly due to syndrome of inappropriate antidiuretic hormone 
secretion.

In November 2009, a VA examination was conducted.  The VA 
examiner noted that the Veteran's claims folder had been 
reviewed, including his service treatment and post service 
treatment records.  The report included a summary of Veteran's 
medical treatment history, both inservice and post service.  
Physical examination revealed the Veteran to be a well-built and 
well-nourished gentleman, not in acute cardiac or respiratory 
distress.  His blood pressure was listed as 130/70, and he did 
not have postural hypertension.  Examination of the heart 
revealed a regular rate and rhythm, S1 and S2 heard, and no S3 or 
murmur.  The report concluded with diagnoses of status post 
aortic valve replacement in April 2007 for aortic valve stenosis; 
status post coronary artery bypass surgery in April 2007, stable; 
hyperlipidemia, on treatment; hypertension, well controlled; and 
sleep apnea, by history, on CPAP.  The VA examiner then opined 
that none of these disorders were caused or aggravated by the 
Veteran's service-connected heart disorder.  In support of this 
opinion, the VA examiner noted that there was no evidence of 
mitral stenosis in service, or on his subsequent echocardiograms 
done in 1992 and 1993.  The examiner further noted that the 
Veteran's service treatment records were silent as to any of the 
above disorders, and that there is no mention of any disorder in 
service that could be attributed to any of the above disorders.

In a February 2010 addendum to this examination, the VA examiner 
clarified that the Veteran's sleep apnea and current heart 
disorder were not related to any service-connected psychiatric 
disorder as there was no evidence of a psychiatric disorder.  The 
VA examiner further opined that the Veteran's current coronary 
artery disease and hypertension were not related to the Veteran's 
service-connected enlarged heart.  A second addendum to this 
examination report, also dated in February 2010, noted that the 
Veteran's sleep apnea, coronary artery disease, and hypertension 
were not related to his neurocirculatory asthenia or his enlarged 
heart.

In January 2010, the Veteran submitted an internet article in 
support of his claim.  The article defined neurocirculatory 
asthenia as a syndrome of breathlessness, fear of effort, a sense 
of fatigue, precordial pain, and palpitation, generally 
considered to be a particular presentation of an anxiety 
disorder.  He also submitted a medical article on the history of 
Da Costa's syndrome or neurocirculatory asthenia.  The report 
noted that neurocirculatory asthenia is most often encountered as 
a familial disorder that is unrelated to infections and various 
physical and psychological stresses, although these may aggravate 
an existing tendency.  However, this evidence is too generic as 
to the specific facts in this case, and therefore is insufficient 
to establish a causal link.  See Mattern v. West, 12 Vet. App. 
222 (1999); Sacks v. West, 11 Vet. App. 314 (1998); Libertine v. 
Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 
459 (1996).

Although currently diagnosed with hypertension, sleep apnea, 
hyperlipidemia, and heart disorders, including coronary artery 
disease, status post bypass surgery, and aortic 
stenosis/insufficiency, status post aortic valve replacement, the 
evidence of record does not indicate that any of these current 
disorders are related to the Veteran's military service, were 
incurred during his first post service year, or were caused or 
aggravated by his service-connected neurocirculatory asthenia, 
with heart enlargement.  

While the Veteran's service treatment records show that he 
received treatment for a disorder eventually diagnosed as 
neurocirculatory asthenia, no treatment in service is shown for 
the disorders on appeal.  Specifically, the Veteran's service 
treatment records do not show any treatment for hypertension, 
sleep apnea, hyperlipidemia, or other heart disorders, including 
coronary artery disease and aortic stenosis/insufficiency.  
Moreover, there is no evidence of post service continuity showing 
any treatment for any of these disorders, and there is no nexus 
shown between the Veteran's current hypertension, sleep apnea, 
hyperlipidemia, and heart disorders, including coronary artery 
disease, status post bypass surgery, and aortic 
stenosis/insufficiency, status post aortic valve replacement, and 
his military service, or his service-connected neurocirculatory 
asthenia, with heart enlargement.  

The first post service medical evidence of hypertension, sleep 
apnea, hyperlipidemia, or heart disorders, including coronary 
artery disease, status post bypass surgery, and aortic 
stenosis/insufficiency, status post aortic valve replacement, was 
in May 1980, at which time a diagnosis of hypertension was 
recorded.  This record, however, was over 33 years after the 
Veteran's discharge from the service.  See Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991) (holding that VA did not err in denying 
service connection when the appellant failed to provide evidence 
which demonstrated continuity of symptomatology, and failed to 
account for the lengthy time period for which there is no 
clinical documentation of his low back disorder).  Moreover, the 
VA examiner has opined that the Veteran's current hypertension, 
sleep apnea, hyperlipidemia, and heart disorders, including 
coronary artery disease, status post bypass surgery, and aortic 
stenosis/insufficiency, status post aortic valve replacement, 
were not related to the Veteran's military service or due to or 
aggravated by his service-connected neurocirculatory asthenia, 
with heart enlargement.  In support of this opinion, the VA 
examiner noted that there was no evidence of mitral stenosis in 
service, or on his subsequent echocardiograms done in 1992 and 
1993.  The VA examiner also indicted that the Veteran's service 
treatment records were silent as to any of these disorders, and 
that there is no mention of any disorder in service that could be 
attributed to any of the Veteran's current disorders on appeal.

The Veteran's statements herein are competent evidence as to his 
observations concerning the manifestation of symptoms which he 
experiences.  In this case, however, the primary issue to be 
resolved is completely medical in nature.  The Veteran' 
statements are not competent evidence to substantiate the cause 
of his symptoms of chest pain or tiredness, and his statements 
are not competent evidence sufficient to link any of his current 
disorders to his service-connected neurocirculatory asthenia, 
with enlarged heart.  

For the reasons discussed above, the preponderance of the 
evidence is against the Veteran's claims, the benefit of the 
doubt doctrine is inapplicable, and the claims must be denied.  
See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a heart disorder, including secondary to 
service-connected neurocirculatory asthenia, with heart 
enlargement, is denied.

Service connection for hypertension, including secondary to 
service-connected neurocirculatory asthenia, with heart 
enlargement, is denied.

Service connection for sleep apnea, including secondary to 
service-connected neurocirculatory asthenia, with heart 
enlargement, is denied.

Service connection for hyperlipidemia, including secondary to 
service-connected neurocirculatory asthenia, with heart 
enlargement, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


